            Case 1:19-cv-01094-ER Document 56 Filed 10/16/19 Page 1 of 4



1271 Avenue of the Americas |New York, NY 10020
blankrome.com


Phone:       (212) 885-5204

Fax:         (917) 332-3726

Email:       RCronin@BlankRome.com




                                                              October 14, 2019

VIA ECF

 The Honorable Edgardo Ramos
 United States District Court
 Southern District of New York
 Thurgood Marshall U.S. Courthouse                                           October 16, 2019
 40 Foley Square, Courtroom 619
 New York, NY 10007

                  Re:      Johansen v. Sony Music Entertainment Inc., No. 19-cv-1094 (ER)
Dear Judge Ramos:

         We represent Plaintiffs in the above action. On October 4, 2019, Plaintiffs submitted a
letter requesting that the Court schedule a pretrial conference pursuant to Rule 16 of the Federal
Rules of Civil Procedure. [Dkt. No. 51]. Defendant Sony Music Entertainment (“Defendant”)
opposed this request by letter dated October 4, 2019, requesting a stay of discovery during the
pendency of Defendant’s motion to dismiss. [Dkt. No. 52]. Pursuant to Your Honor’s October
9, 2019 Order [Dkt. No. 53], Plaintiffs respond to Defendant’s letter. [Dkt. No. 53].

        Rule 16(b) of the Federal Rules of Civil Procedure contemplates the issuance of a
scheduling order absent good cause for delay. See FRCP 16(b)(2) (“The judge must issue the
scheduling order as soon as practicable, but unless the judge finds good cause for delay, the
judge must issue it within the earlier of 90 days after the defendant has been served with the
complaint or 60 days after the defendant has appeared”). This action was commenced on
February 5, 2019. Over eight months have passed, but Defendant never moved to stay
discovery. Fed. R. Civ. P. 26 (“A party…may move for a protective order in the court where the
action is pending … The motion must include a certification that the movant has in good faith
conferred or attempted to confer with other affected parties in an effort to resolve the dispute
without court action.”). Despite its failure to move for a stay, Defendant now argues that
discovery should be stayed. Defendant cites no statute, rule, or caselaw to support its request.
Defendant’s request is both untimely and insufficient. As a result, the request for a stay should
be denied.

        In the event that the Court were to treat Defendant’s request for a stay as timely, which it
should not, Defendant has not satisfied the requirements of Rule 26(c)(1) of the Federal Rules of
Civil Procedure. The Rule provides that the Court may, for good cause, issue a protective order

                                           Blank Rome LLP | blankrome.com
          Case 1:19-cv-01094-ER Document 56 Filed 10/16/19 Page 2 of 4



The Honorable Edgardo Ramos
October 14, 2019
Page 2

staying discovery. Fed.R.Civ.P. 26(c)(1). The Court “analyzes good cause by application of
three factors: (i) whether a defendant has made a strong showing that the plaintiff's claim is
unmeritorious, (ii) the breadth of discovery and the burden of responding to it, and (iii) the risk
of unfair prejudice to the party opposing the stay.” Guiffre v. Maxwell, No. 15 Civ. 7433 (RWS),
2016 WL 254932, at *1 (S.D.N.Y. Jan. 20, 2016) (citation omitted). Defendant failed to
establish that any of these factors warrant a stay of discovery in this case.

        First, Defendant fails to establish a strong showing that Plaintiff’s claim is unmeritorious.
Plaintiff recording artists commenced this action seeking declaratory relief and damages for
copyright infringement resulting from Defendant record company’s disregard for Plaintiffs’
notices to terminate grants of rights in Plaintiffs’ sound recordings. Recording artists have the
right to terminate such grants pursuant to Section 203 of the Copyright Act of 1976 (the
“Copyright Act”). In its Motion to Dismiss, Defendant argues that: (i) Plaintiffs prematurely
sought to terminate grants and, in doing so, rendered Plaintiffs’ notices legally defective; and (ii)
Plaintiffs’ notices are invalid because they contain insufficient information. In its letter,
Defendant does not argue that it has demonstrated the notices contained insufficient information.
Instead, it only addresses the timeliness argument stating in conclusory fashion: “[Defendant]’s
motion papers demonstrate that the termination notices were not served within the statutorily
prescribed guidelines.” [Dkt. No. 52]. However, both at the pre-motion conference and in their
opposition brief, Plaintiffs established that Defendant’s argument relies on a blatant
misinterpretation of the clear statutory language of the Copyright Act. [Dkt. Nos. 40, 47]. But
even if Defendant’s interpretation of the statute was correct, Defendant argues only that Plaintiffs
provided notice too early, i.e. Defendant argues that Plaintiffs provided Defendant with too much
notice. The Court addressed the absurdity of Defendant’s argument in the below exchange
during the pre-motion conference:
       THE COURT:             So two years prior to termination is too late to have given notice?
       MR EDELMAN:            They gave notice too early.
       THE COURT:             It’s notice. So what is the window within which they can give
                              notice?
       MR. EDELMAN:           They can give notice at the end of 35 years from publication, so –
       THE COURT:             I thought that it terminated after 35 years. So don’t you have to
                              give notice prior to termination.

See [Dkt. No. 47 at 4]. In sum, Defendant has not made a strong showing that Plaintiffs’ claims
are unmeritorious.

        Second, Defendant does not argue that discovery creates a significant burden warranting
a stay. Indeed, commencing discovery during the pendency of the motion to dismiss will not
impose significant burdens on Defendants. Realistically, if discovery were to proceed now,
neither party would have to produce documents for at least 60 to 90 days because they will first
have to exchange initial disclosures, attend the pretrial conference, draft and exchange discovery
                      Case 1:19-cv-01094-ER Document 56 Filed 10/16/19 Page 3 of 4



          The Honorable Edgardo Ramos
          October 14, 2019
          Page 3

          demands, and respond to discovery demands. By the time these tasks conclude, the motion to
          dismiss is likely to have been decided. As a result, Defendant will not be burdened by discovery
          during the pendency of the motion to dismiss.

                 Third, the risk of unfair prejudice to Plaintiffs is significant. Plaintiffs are individual
          recording artists who are being deprived of their right to profit from their sound recordings.
          Meanwhile, the Defendant record company continues to exploit Plaintiffs’ sound recordings for
          its own profit.

                 For the foregoing reasons, there is no good cause for staying discovery and, as a result,
          the Court should grant Plaintiff’s request to schedule an initial pretrial conference so that
          discovery may move forward.

                   Thank you for your attention to this matter.


                                                         Respectfully submitted,
The parties are hereby directed to appear at
an initial pretrial conference on                        /s/ Ryan E. Cronin
November 8, 2019 at 4:15 P.M.. The Clerk                 Ryan E. Cronin
of the Court is respectfully directed to
terminate motions Nos. 51 and 54.                        GREGORY M. BORDO (admitted pro hac vice)
                                                         BLANK ROME LLP
                                                         2029 Century Park East, 6th Floor
                                                         Los Angeles, CA 90067
           October 16, 2019                              (424) 239-3404
                                                         GBordo@BlankRome.com

                                                         DAVID M. PERRY (admitted pro hac vice)
                                                         BLANK ROME LLP
                                                         One Logan Square
                                                         130 North 18th Street
                                                         Philadelphia, PA 19103-6998
                                                         (215) 569-5767
                                                         Perry@BlankRome.com

                                                         and

                                                         EVAN S. COHEN (admitted pro hac vice)
                                                         COHEN MUSIC LAW
                                                         1180 South Beverly Drive, Suite 510
                                                         Los Angeles, CA 90035-1157
                                                         (310) 556-9800
                                                         esc@cohenmusiclaw.com
        Case 1:19-cv-01094-ER Document 56 Filed 10/16/19 Page 4 of 4



The Honorable Edgardo Ramos
October 14, 2019
Page 4


                                        MARYANN R. MARZANO (admitted pro hac vice)
                                        COHEN MUSIC LAW
                                        1180 South Beverly Drive, Suite 510
                                        Los Angeles, CA 90035-1157
                                        (310) 556-9800
                                        mmarzano@cohenmusiclaw.com

                                        Attorneys for Plaintiffs


cc:   All Counsel of Record (via ECF)
